Exhibit 10.4

 

AMENDED AND RESTATED

FUND ADMINISTRATION SERVICING AGREEMENT

 

THIS AGREEMENT is made and entered into as of April 30, 2018, by and between MVC
CAPITAL, INC., a Delaware corporation (the “Fund”) and U.S. BANCORP FUND
SERVICES, LLC, a Wisconsin limited liability company (“USBFS”).

 

WHEREAS the parties have entered into a Fund Administration Agreement dated,
February 1, 2006.

 

WHEREAS, the Fund is a closed-end management investment company, which has
elected to be regulated as a business development company under the Investment
Company Act of 1940, as amended (the “1940 Act”) and shares of the Fund are
registered under the Securities Act of 1933, as amended (the “1933 Act” and
together with the 1940 Act, the “Acts”); and

 

WHEREAS, USBFS is, among other things, in the business of providing fund
administration services for the benefit of its customers; and

 

WHEREAS, the Fund desires to retain USBFS to provide fund administration
services to the Fund.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1.                                      Appointment of USBFS as Administrator

 

The Fund hereby appoints USBFS as administrator of the Fund on the terms and
conditions set forth in this Agreement, and USBFS hereby accepts such
appointment and agrees to perform the services and duties set forth in this
Agreement.  The services and duties of USBFS shall be confined to those matters
expressly set forth herein, and no implied duties are assumed by or may be
asserted against USBFS hereunder.

 

2.                                      Services and Duties of USBFS

 

USBFS shall provide the following administration services to the Fund:

 

A.                                    General Fund Management:

 

(1)                               Act as liaison among Fund service providers.

 

(2)                               Supply:

 

a.               Office facilities (which may be in USBFS’, or an affiliate’s or
the Fund’s own offices).

b.               Non-investment-related statistical and research data as
requested.

 

--------------------------------------------------------------------------------


 

(3)                             Prepare and/or coordinate, as requested by the
Fund, the Fund’s board of directors (the “Board of Directors” or the
“Directors”) communications, such as:

 

a.           Meeting agendas and resolutions in coordination with Fund counsel.

b.           Reports for the Board of Directors based on financial and
administrative data.

c.            Monitor fidelity bond and director and officer liability coverage,
and make the necessary Securities and Exchange Commission (the “SEC”) filings
relating thereto.

d.           Minutes of meetings of the Board of Directors and Fund
shareholders.

e.            Recommendations, as requested by the Fund, on dividend
declarations to the Board of Directors and preparation and distribution to
appropriate parties notices announcing declaration of dividends and other
distributions to shareholders.

f.             Attend, as reasonably requested by the Fund, Board of Directors
meetings and present, as reasonably requested by the Fund, materials for
Directors’ review at such meetings.

 

(4)                               Audits:

 

a.           For the annual Fund audit, prepare appropriate schedules and
materials, provide requested information the independent auditors and facilitate
the audit process.

b.           For SEC or other regulatory audits, provide requested information
to the SEC or other regulatory agency and facilitate the audit process.

c.            For all audits, provide office facilities, as needed.

 

(5)                               Assist, as reasonably requested by the Fund,
with overall operations of the Fund.

 

(6)                               Pay Fund expenses upon written authorization
from the Fund.

 

(7)                               Maintain the Fund’s governing documents,
including its charter, bylaws and minute books, but only to the extent such
documents are provided to USBFS by the Fund or its representatives for safe
keeping.

 

B.                                    Compliance:

 

(1)                                 USBFS will:

 

a.           Monitor compliance with the Acts’ requirements, including:

 

(i)                                     Asset and diversification tests.

(ii)                                  Total return and SEC yield calculations.

(iii)                               Maintenance of books and records pursuant to
Rule 31a-3 under the 1940 Act.

 

b.           Monitor Fund’s compliance with the policies and investment
limitations as set forth in its prospectus (the “Prospectus”) and statement of
additional information (the “SAI”) or its latest Form 10-K.

 

--------------------------------------------------------------------------------


 

c.            Perform its duties hereunder in compliance with all applicable
laws and regulations and provide any sub-certifications reasonably requested by
the Fund in connection with: (i) any certification required of the Fund pursuant
to the Sarbanes-Oxley Act of 2002 (the “SOX Act”) or any rules or regulations
promulgated by the SEC thereunder, and (ii) the operation of USBFS’ compliance
program as it relates to the Fund provided the same shall not be deemed to
change USBFS’ standard of care as set forth herein.

d.           Monitor applicable regulatory and operational service issues, and
update Board of Directors periodically, as requested.

 

(2)                                 Blue Sky Compliance:

 

a.             Prepare and file with the appropriate state securities
authorities any and all required compliance filings relating to the
qualification of the securities of the Fund so as to enable the Fund to make a
offering of its shares in all states and applicable U.S. territories.

b.             Monitor status and maintain registrations in each state and
applicable U.S. territories.

c.              Provide updates regarding material developments in state
securities regulation.

 

(3)                                 SEC Registration and Reporting:

 

a.             Assist Fund counsel in any update of the Registration Statement.

b.             As requested by the Fund, prepare and file annual and quarterly
shareholder reports and Form 10-K and 10-Q reports.

c.              Coordinate the printing, filing and mailing of shareholder
reports, and amendments and supplements thereto and other documents required by
the U.S. stock exchange on which the Fund’s shares are listed.

d.             File fidelity bond under Rule 17g-1.

e.              Assist Fund counsel in preparation of proxy statements and
information statements, as requested by the Fund.

 

(4)                                 IRS Compliance:

 

a.               Monitor the Fund’s status as a regulated investment company
under Subchapter M of the Internal Revenue Code of 1986, as amended (the
“Code”), including without limitation, review of the following:

 

(i)                                     Diversification requirements.

(ii)                                  Qualifying income requirements.

(iii)                               Distribution requirements.

 

b.               Calculate required distributions (including excise tax
distributions).

 

C.                                    Financial Reporting:

 

(1)                                 Provide financial data required by the
Prospectus and SAI.

(2)                                 As requested by the Fund, prepare financial
reports for officers, shareholders, tax authorities, performance reporting
companies, the Board

 

--------------------------------------------------------------------------------


 

of Directors, the SEC, and the independent registered public accounting firm.

 

(3)                             Supervise the Fund’s custodian and fund
accountants (to the extent involved) in the maintenance of the Fund’s general
ledger and in the preparation of the Fund’s financial statements, including
oversight of expense accruals and payments, the determination of net asset value
and the declaration and payment of dividends and other distributions to
shareholders.

(4)                             Compute the yield, total return, expense ratio
and portfolio turnover rate of the Fund.

(5)                             Monitor expense accruals and make adjustments as
necessary; notify the Fund’s management of any adjustments expected to
materially affect the Fund’s expense ratio.

(6)                             Prepare financial statements for the Fund’s
filings on Form 10-K and 10-Q, which include, without limitation, the following
items:

 

a.   Balance Sheet.

b.   Statement of Cash Flows (if applicable).

c.   Selected Per Share Data and Ratios.

d.   Schedule of Investments.

e.   Statement of Assets and Liabilities.

f.   Statement of Operations.

g.   Statement of Changes in Net Assets.

h.   Financial Highlights.

 

(7)                             Pursuant to Rule 31a-1(b)(9) of the 1940 Act,
prepare quarterly broker security transaction summaries.

(8)                             Coordinate certification requirements pursuant
to the SOX Act.

(9)                             Compute total return calculations for Market and
Net Asset Value.

 

D.                                    Tax Reporting:

 

(1)                               Provide the Fund’s management and independent
accountant with tax reporting information pertaining to the Fund and available
to USBFS as required in a timely manner.

(2)                               Prepare for the review of the independent
accountants and/or Fund management the federal and state tax returns including,
without limitation, Form 1120 RIC and applicable state returns including any
necessary schedules.  USBFS will prepare annual Fund federal and state income
tax return filings as authorized by and based on the instructions received by
Fund management and/or its independent accountant.

(3)                               Calculate the annual excise distribution
amounts for the review and approval of Fund management and/or its independent
accountant.

(4)                               Prepare Fund financial statement tax footnote
disclosures for the review and approval of Fund Management and/or its
independent accountant.

(5)                               Prepare and file on behalf of Fund management
Form 1099 MISC Forms for payments to disinterested Directors and other
qualifying service providers.

(6)                               Monitor wash sale losses.

 

--------------------------------------------------------------------------------


 

(7)                                 Calculate Qualified Dividend Income (“QDI”)
for qualifying Fund shareholders.

 

E.                                    Repurchase Offers:

 

Provide the coordination and processing of all repurchase offers as stipulated
in the prospectus.  This will include:

 

(1) the tabulation and calculation of requested shares for repurchase;

(2) calculation of total shares available for repurchase;

(3) calculation of actual percentage of requested shares to be redeemed; and

(4) calculation of repurchase fee (if any).

 

3.                                      Compensation

 

USBFS shall be compensated for providing the services set forth in this
Agreement in accordance with the fee schedule set forth on Exhibit A hereto (as
amended from time to time).  USBFS shall also be reimbursed for such
miscellaneous expenses (e.g., telecommunication charges, postage and delivery
charges, and reproduction charges) as are reasonably incurred by USBFS in
performing its duties hereunder.  The Fund shall pay all such fees and
reimbursable expenses within thirty (30) calendar days following receipt of the
billing notice, except for any fee or expense subject to a good faith dispute. 
The Fund shall notify USBFS in writing within thirty (30) calendar days
following receipt of each invoice if the Fund is disputing any amounts in good
faith. The Fund shall pay such disputed amounts within ten (10) calendar days of
the day on which the parties agree to the amount to be paid.  With the exception
of any fee or expense the Fund is disputing in good faith as set forth above,
unpaid invoices shall accrue a finance charge of 1½% per month after the due
date. Notwithstanding anything to the contrary, amounts owed by the Fund to
USBFS shall only be paid out of the assets and property of the Fund.

 

4.                                      Representations and Warranties

 

A.                                  The Fund hereby represents and warrants to
USBFS, which representations and warranties shall be deemed to be continuing
throughout the term of this Agreement, that:

 

(1)                               It is duly organized and existing under the
laws of the jurisdiction of its organization, with full power to carry on its
business as now conducted, to enter into this Agreement and to perform its
obligations hereunder;

 

(2)                               This Agreement has been duly authorized,
executed and delivered by the Fund in accordance with all requisite action and
constitutes a valid and legally binding obligation of the Fund, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting the rights and
remedies of creditors and secured parties; and

 

--------------------------------------------------------------------------------


 

(3)                               It is conducting its business in compliance in
all material respects with all applicable laws and regulations, both state and
federal, and has obtained all regulatory approvals necessary to carry on its
business as now conducted; there is no statute, rule, regulation, order or
judgment binding on it and no provision of its charter, bylaws or any contract
binding it or affecting its property which would prohibit its execution or
performance of this Agreement.

 

B.                                  USBFS hereby represents and warrants to the
Fund, which representations and warranties shall be deemed to be continuing
throughout the term of this Agreement, that:

 

(1)                               It is duly organized and existing under the
laws of the jurisdiction of its organization, with full power to carry on its
business as now conducted, to enter into this Agreement and to perform its
obligations hereunder;

 

(2)                               This Agreement has been duly authorized,
executed and delivered by USBFS in accordance with all requisite action and
constitutes a valid and legally binding obligation of USBFS, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting the rights and
remedies of creditors and secured parties; and

 

(3)                               It is conducting its business in compliance in
all material respects with all applicable laws and regulations, both state and
federal, and has obtained all regulatory approvals necessary to carry on its
business as now conducted; there is no statute, rule, regulation, order or
judgment binding on it and no provision of its charter, bylaws or any contract
binding it or affecting its property which would prohibit its execution or
performance of this Agreement.

 

5.                          Standard of Care; Indemnification; Limitation of
Liability

 

A.                                  USBFS shall exercise reasonable care in the
performance of its duties under this Agreement.  USBFS shall not be liable for
any error of judgment or mistake of law or for any loss suffered by the Fund in
connection with its duties under this Agreement, including losses resulting from
mechanical breakdowns or the failure of communication or power supplies beyond
USBFS’ control, except a loss arising out of or relating to USBFS’ refusal or
failure to comply with the terms of this Agreement or from its bad faith,
negligence, or willful misconduct in the performance of its duties under this
Agreement.  Notwithstanding any other provision of this Agreement, if USBFS has
exercised reasonable care in the performance of its duties under this Agreement,
the Fund shall indemnify and hold harmless USBFS from and against any and all
claims, demands, losses, expenses, and liabilities of any and every nature
(including reasonable attorneys’ fees and expenses) that USBFS may sustain or
incur or that may be asserted against USBFS by any person arising out of any
action taken or omitted to be

 

--------------------------------------------------------------------------------


 

taken by it in performing the services hereunder (i) in accordance with the
foregoing standards, or (ii) in reasonable reliance upon any written or oral
instruction provided to USBFS by any duly authorized officer of the Fund, as
approved by the Board of Directors of the Fund, except for any and all claims,
demands, losses, expenses, and liabilities arising out of or relating to USBFS’
refusal or failure to comply with the terms of this Agreement or from its bad
faith, negligence or willful misconduct in the performance of its duties under
this Agreement.  This indemnity shall be a continuing obligation of the Fund,
its successors and assigns, notwithstanding the termination of this Agreement. 
As used in this paragraph, the term “USBFS” shall include USBFS’ directors,
officers and employees.

 

USBFS shall indemnify and hold the Fund harmless from and against any and all
claims, demands, losses, expenses, and liabilities of any and every nature
(including reasonable attorneys’ fees and expenses) that the Fund may sustain or
incur or that may be asserted against the Fund by any person arising out of any
action taken or omitted to be taken by USBFS as a result of USBFS’ refusal or
failure to comply with the terms of this Agreement, or from its bad faith,
negligence, or willful misconduct in the performance of its duties under this
Agreement.  This indemnity shall be a continuing obligation of USBFS, its
successors and assigns, notwithstanding the termination of this Agreement.  As
used in this paragraph, the term “Fund” shall include the Fund’s directors,
officers and employees.

 

Neither party to this Agreement shall be liable to the other party for special
or punitive damages under any provision of this Agreement.

 

In the event of a mechanical breakdown or failure of communication or power
supplies beyond its control, USBFS shall take all reasonable steps to minimize
service interruptions for any period that such interruption continues.  USBFS
will make every reasonable effort to restore any lost or damaged data and
correct any errors resulting from such a breakdown at the expense of USBFS. 
USBFS agrees that it shall, at all times, have reasonable contingency plans with
appropriate parties, making reasonable provision for emergency use of electrical
data processing equipment to the extent appropriate equipment is available. 
Representatives of the Fund shall be entitled to inspect USBFS’ premises and
operating capabilities at any time during regular business hours of USBFS, upon
reasonable notice to USBFS.  Moreover, USBFS shall provide the Fund, at such
times as the Fund may reasonably require, copies of reports rendered by
independent registered public accounting firms on the internal controls and
procedures of USBFS relating to the services provided by USBFS under this
Agreement.

 

Notwithstanding the above, USBFS reserves the right to reprocess and correct
administrative errors at its own expense.

 

--------------------------------------------------------------------------------


 

B.             In order that the indemnification provisions contained in this
section shall apply, it is understood that if in any case the indemnitor may be
asked to indemnify or hold the indemnitee harmless, the indemnitor shall be
fully and promptly advised of all pertinent facts concerning the situation in
question, and it is further understood that the indemnitee will use all
reasonable care to notify the indemnitor promptly concerning any situation that
presents or appears likely to present the probability of a claim for
indemnification. The indemnitor shall have the option to defend the indemnitee
against any claim that may be the subject of this indemnification.  In the event
that the indemnitor so elects, it will so notify the indemnitee and thereupon
the indemnitor shall take over complete defense of the claim, and the indemnitee
shall in such situation initiate no further legal or other expenses for which it
shall seek indemnification under this section provided however, that the
indemnitor shall not settle a claim that results in any admission of wrongdoing
by indemnitee without indemnitee’s prior written consent. The indemnitee shall
in no case confess any claim or make any compromise in any case in which the
indemnitor will be asked to indemnify the indemnitee except with the
indemnitor’s prior written consent.

 

C.                                  The indemnity and defense provisions set
forth in this Section 5 shall indefinitely survive the termination and/or
assignment of this Agreement.

 

D.                                  If USBFS is acting in another capacity for
the Fund pursuant to a separate agreement, nothing herein shall be deemed to
relieve USBFS of any of its obligations in such other capacity.

 

E.                                   In conjunction with the tax services
provided to the Fund by USBFS hereunder, USBFS shall not be deemed to act as an
income tax return preparer for any purpose including as such term is defined
under Section 7701(a)(36) of the IRC, or any successor thereof.  Any information
provided by USBFS to a Fund for income tax reporting purposes with respect to
any item of income, gain, loss, or credit will be performed solely in USBFS’
administrative capacity. USBFS shall not be required to determine, and shall not
take any position with respect to whether, the reasonable belief standard
described in Section 6694 of the IRC has been satisfied with respect to any
income tax item.  Each Fund, and any appointees thereof, shall have the right to
inspect the transaction summaries produced and aggregated by USBFS, and any
supporting documents thereto, in connection with the tax reporting services
provided to each Fund by USBFS.  USBFS shall not be liable for the provision or
omission of any tax advice with respect to any information provided by USBFS to
a Fund. The tax information provided by USBFS shall be pertinent to the data and
information made available to us, and is neither derived from nor construed as
tax advice.

 

6.                                      Data Necessary to Perform Services

 

The Fund or its agent shall furnish to USBFS the data necessary to perform the
services described herein at such times and in such form as mutually agreed
upon.

 

--------------------------------------------------------------------------------


 

7.                                      Proprietary and Confidential Information

 

USBFS agrees on behalf of itself and its directors, officers, and employees to
treat confidentially and as proprietary information of the Fund, all records and
other information relative to the Fund and prior, present, or potential
shareholders of the Fund (and clients of said shareholders), and not to use such
records and information for any purpose other than the performance of its
responsibilities and duties hereunder, except (i) after prior notification to
and approval in writing by the Fund, which approval shall not be unreasonably
withheld and may not be withheld where USBFS may be exposed to civil or criminal
contempt proceedings for failure to comply, (ii) when requested to divulge such
information by duly constituted authorities, or (iii) when so requested by the
Fund.  Records and other information which have become known to the public
through no wrongful act of USBFS or any of its employees, agents or
representatives, and information that was already in the possession of USBFS
prior to receipt thereof from the Fund or its agent, shall not be subject to
this paragraph.

 

Further, USBFS will adhere to the privacy policies adopted by the Fund pursuant
to Title V of the Gramm-Leach-Bliley Act, as may be modified from time to time. 
In this regard, USBFS shall have in place and maintain physical, electronic and
procedural safeguards reasonably designed to protect the security,
confidentiality and integrity of, and to prevent unauthorized access to or use
of, records and information relating to the Fund and its shareholders.

 

8.                                      Force Majeure

 

Neither USBFS nor the Fund shall be liable for any failure or delay in
performance of its obligations under this Agreement arising out of or caused,
directly or indirectly, by circumstances beyond its reasonable control,
including, without limitation, acts of God; earthquakes; fires; floods; wars;
civil or military disturbances; acts of terrorism; sabotage; strikes; epidemics;
riots; power failures; computer failure and any such circumstances beyond its
reasonable control as may cause interruption, loss or malfunction of utility,
transportation, computer (hardware or software) or telephone communication
service; accidents; labor disputes; acts of civil or military authority;
governmental actions; or inability to obtain labor, material, equipment or
transportation; provided, however, that in the event of a failure or delay,
USBFS: (i) shall not discriminate against the Fund in favor of any other
customer of USBFS in making computer time and personnel available to input or
process the transactions contemplated by this Agreement, and (ii) shall use its
best efforts to ameliorate the effects of any such failure or delay.

 

9.                                      Records

 

USBFS shall keep records relating to the services to be performed hereunder in
the form and manner, and for such period, as it may deem advisable and is
agreeable to the Fund, but not inconsistent with the rules and regulations of
appropriate government authorities, in particular, Section 31 of the 1940 Act
and the rules thereunder.  USBFS agrees that all such records prepared or
maintained by USBFS relating to the services to be performed by USBFS hereunder
are the property of the Fund and will be preserved, maintained, and made
available in accordance with such applicable sections and rules of the 1940 Act
and will be

 

--------------------------------------------------------------------------------


 

promptly surrendered to the Fund or its designee on and in accordance with its
request.

 

USBFS agrees to provide any records necessary to the Fund to comply with the
Fund’s disclosure controls and procedures adopted in accordance with the SOX
Act. Without limiting the generality of the foregoing, USBFS shall cooperate
with the Fund and assist the Fund as necessary by providing information to
enable the appropriate officers of the Fund to execute any required
certifications.

 

10.          Compliance with Laws

 

The Fund has and retains primary responsibility for all compliance matters
relating to the Fund, including but not limited to, compliance with the 1940
Act, the Code, the SOX Act, the USA Patriot Act of 2001 and the policies and
limitations of the Fund relating to its portfolio investments as set forth in
its Prospectus and SAI.  USBFS’ services hereunder shall not relieve the Fund of
its responsibilities for assuring such compliance or the Board of Director’s
oversight responsibility with respect thereto.

 

11.          Term of Agreement; Amendment

 

This Agreement shall become effective as of the date first written above.  This
Agreement may be terminated by either party upon giving 90 days prior written
notice to the other party or such shorter period as is mutually agreed upon by
the parties. Notwithstanding the foregoing, this Agreement may be terminated by
any party upon the breach of the other party of any material term of this
Agreement if such breach is not cured within 15 days of notice of such breach to
the breaching party.  This Agreement may not be amended or modified in any
manner except by written agreement executed by USBFS and the Fund, and
authorized or approved by the Board of Directors.

 

12.                               Duties in the Event of Termination

 

In the event that, in connection with termination, a successor to any of USBFS’s
duties or responsibilities hereunder is designated by the Fund by written notice
to USBFS, USBFS will promptly, upon such termination and, in the absence of
material breach by USBFS, at the expense of the Fund, transfer to such successor
all relevant books, records, correspondence, and other data established or
maintained by USBFS under this Agreement in a form reasonably acceptable to the
Fund (if such form differs from the form in which USBFS has maintained the same,
the Fund shall pay any reasonable expenses associated with transferring the data
to such form), and will cooperate in the transfer of such duties and
responsibilities, including provision for assistance from USBFS’s personnel in
the establishment of books, records, and other data by such successor.  If no
such successor is designated, then such books, records and other data shall be
returned to the Fund.

 

--------------------------------------------------------------------------------


 

13.          Assignment

 

This Agreement shall extend to and be binding upon the parties hereto and their
respective successors and assigns; provided, however, that this Agreement shall
not be assignable by the Fund without the written consent of USBFS, or by USBFS
without the written consent of the Fund accompanied by the authorization or
approval of the Fund’s Board of Directors.

 

14.          Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Wisconsin, without regard to conflicts of law principles.  To the
extent that the applicable laws of the State of Wisconsin, or any of the
provisions herein, conflict with the applicable provisions of the Acts, the
latter shall control, and nothing herein shall be construed in a manner
inconsistent with the Acts or any rule or order of the SEC thereunder.

 

15.          No Agency Relationship

 

Nothing herein contained shall be deemed to authorize or empower either party to
act as agent for the other party to this Agreement, or to conduct business in
the name, or for the account, of the other party to this Agreement.

 

16.          Services Not Exclusive

 

Nothing in this Agreement shall limit or restrict USBFS from providing services
to other parties that are similar or identical to some or all of the services
provided hereunder.

 

17.          Invalidity

 

Any provision of this Agreement that may be determined by competent authority to
be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  In such case,
the parties shall in good faith modify or substitute such provision consistent
with the original intent of the parties.

 

18.          Legal-Related Services

 

Nothing in this Agreement shall be deemed to appoint USBFS and its officers,
directors and employees as the Fund attorneys, form attorney-client
relationships or require the provision of legal advice.  The Fund acknowledges
that in-house USBFS attorneys exclusively represent USBFS and rely on outside
counsel retained by the Fund to review all services provided by in-house USBFS
attorneys and to provide independent judgment on the Fund’s behalf.  Because no
attorney-client relationship exists between in-house USBFS attorneys and the
Fund, any information provided to USBFS attorneys may not be privileged and may
be subject to compulsory disclosure under certain circumstances.

 

--------------------------------------------------------------------------------


 

USBFS represents that it will maintain the confidentiality of information
disclosed to its in-house attorneys on a best efforts basis.

 

19.          Notices

 

Any notice required or permitted to be given by either party to the other shall
be in writing (which can include email) and shall be deemed to have been given
on the date delivered personally or by courier service, or three days after sent
by registered or certified mail, postage prepaid, return receipt requested, or
on the date sent and confirmed received by facsimile transmission to the other
party’s address set forth below:

 

Notice to USBFS shall be sent to:

 

U.S. Bancorp Fund Services, LLC

615 East Michigan Street

Milwaukee, WI 53202

Attn:  President

 

and notice to the Fund shall be sent to:

 

with a copy to:

 

MVC Capital, Inc.

287 Bowman Avenue, 2nd Floor

Purchase, NY 10577

Attn:

Phone:

Fax:

 

20.          Multiple Originals

 

This Agreement may be executed on two or more counterparts, each of which when
so executed shall be deemed to be an original, but such counterparts shall
together constitute but one and the same instrument.

 

(signatures on the following page)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by a duly authorized officer on one or more counterparts as of the date first
above written.

 

 

MVC CAPITAL, INC.

 

 

 

By:

/s/ Scott Schuenke

 

 

 

 

Name:

Scott Schuenke

 

 

 

 

Title:

 

 

 

 

 

 

U.S. BANCORP FUND SERVICES, LLC

 

 

 

By:

/s/ Anita Zagrodnik

 

 

 

 

Name:

Anita Zagrodnik

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A to the Fund Administration Servicing Agreement

 

Fund Accounting Services and Fund Administration Services Fee Schedule at
April 2018

 

With respect to the minimum annual fee, the Fee Schedule for the Fund
Administration Servicing Agreement shall be read in conjunction with the Fee
Schedule for the Fund Accounting Servicing Agreement between the same parties
and entered into as of the same date.  That schedule in full is reproduced
below:

 

Annual Fee Schedule

 

Fund Administration & Fund Accounting Services Fee Schedule

 

Annual Fee Based Upon Average Net Assets Per Fund*

 

8 basis points on the first $100 million

6 basis points on the next $200 million

4.5 basis points on the remaining balance

Minimum Annual Fee: $165,000 per fund

 

SAS70 Type II report included in annual base fee

 

NOTE: Conversion, multiple classes, master/feeder and multiple manager funds,
and extraordinary services quoted separately.

 

All schedules subject to change depending upon use of unique security type
requiring special pricing or accounting arrangements.

 

Fund Accounting

 

Corporate Action and Factor Services (security paydown)

 

$2.00 per Equity Security per Month

$1.50 per CMOs, Asset Backed, Mortgage Backed Security per Month

 

Additional Services

 

Additional services not included above shall be mutually agreed upon and
documented on the Additional Services fee schedule Master/Feeder structures and
additional services mutually agreed upon.

 

Miscellaneous Expenses

 

All other miscellaneous fees and expenses, including but not limited to the
following, will be separately billed as incurred: Fair Value Services, SWIFT
processing and customized reporting; postage, stationery, programming, special
reports, third-party data provider costs (including Bloomberg, S&P, Moody’s,
Morningstar GICS, MSCI, Lipper, etc.), proxies, insurance, EDGAR/XBRL filing,
record retention, federal and state regulatory filing fees, expenses related to
and including travel to and from Board of directors meetings, third party
auditing and legal expenses, wash sales reporting (GainsKeeper), tax e-filing
charges, PFIC monitoring and conversion expenses (if necessary).

 

Additional Services

 

Additional services not included above shall be mutually agreed upon and
documented on the Additional Services fee schedule: USBFS legal administration
(e.g., annual legal administration and subsequent new fund launch), daily
performance reporting, daily compliance testing, Section 18 compliance testing,
Section 15(c) reporting, equity & fixed income attribution reporting, electronic
Board book portal (BookMark), Master/Feeder Structures and additional services
mutually agreed upon.

 

In addition to the fees described above, additional fees may be charged to the
extent that changes to applicable laws, rules or regulations require additional
work or expenses related to services provided (e.g., compliance with new
liquidity risk management and reporting requirements).

 

--------------------------------------------------------------------------------